 In the Matter of LIGGETT & MYERS TOBACCO COMPANY, EMPLOYERandFOOD, TOBACCO, AGRICULTURAL AND ALLIED `VORHERS UNION OFAMERICA, CIO, PETITIONERCase No. 9-R-2544.-Decided July 11, 1947Messrs. John L. DavisandtiVilliamzH. Townsend,both of Lexing-ton, Ky., for the Employer.Mr. Reuel Stanfield,of Lexington, Ky., for the Petitioner.Mr. Leonard M. Brin,of Louisville, Ky., andMr. Fred Crews,ofLexington, Ky., for the AFL. ,Mr. Harry TV. Clayton, Jr.,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESUpon a petition duly filed, the National Labor Rallations Board,on January 31, 1947, conducted a prehearing election pursuant toSection 203.49 of the Board's Rules and Regulations among the em-ployees in the alleged appropriate unit, to determine whether or notthey desired to be represented by the Petitioner or by the Intervenorfor the purposes of collective bargaining, or by neither.At the close of the election, a Tally of Ballots was furnished theparties.The Tally reveals that there were approximately 800 1 eligi-ble voters, that 4 ballots were void, that 383 valid ballots were countedof which 142 were for the Petitioner, 234 for the Intervenor, and 7against either, and that 48 ballots were challenged.Thereafter, a hearing was held at Lexington, Kentucky, on March21, 1947, before William O. Murdock, hearing officer.The hearingofficer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.'Although there were800 eligible voters onthe eligibility date,January7, 1947, thenumber of employeeswho quit orwere dischargedbetween thatdate and the date ofelection,January 31, 1947,reduced this figure to 630.74 N. L. R. B., No. 94.513 514DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERLiggett & Myers Tobacco Company, a New Jersey corporation, isprincipally engaged in the purchasing, processing, and selling of to-bacco and tobacco products.At its Lexington, Kentucky, operations,the only ones involved in this proceeding, the Employer is engagedin buying, redrying, packing, storing, and shipping green leaf- andredried tobacco.The tobacco purchased by the Employer comes prin-cipally from the growing centers in the Burley Belt, comprising eightstates, and will exceed an annual value of $500,000.The annual valueof tobacco shipped from the Employer's operations at Lexington, Ken-tucky, will exceed $1,000,000, of which more than 75 percent will beshipped to points outside the State of Kentucky.We find that the Employer is engaged in commerce within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the Congress.of Industrial Organizations, claiming to represent employees of theEmployer.Tobacco Workers International Union, herein called the Intervenor,is a labor organization affiliated with the American Federation ofLabor, claiming to represent employees of the Employer.III. THE QUESTION CONCERNING REPRESENTATIONOn October 24,1946, prior to the commencement of the season, whichextends from the 1st of December to the 1st of March, the Employerand the Intervenor executed a contract.At that time, there were but37 employees in the unit set forth in the contract.On November 15,1946, the Petitioner wrote a letter to the Employer informing it thatthe Petitioner represented a substantial number of employees and re-questing that no agreement be signed until after a Board-conductedelection.The Employer did not reply to the Petitioner, but informedthe Board's Regional Office that it had an existing contract with theIntervenor.The petition herein was filed January 10, 1947.The Employer and the Intervenor urge that a determination ofrepresentatives is barred by the existing contract.Inasmuch as the LIGGETT & MYERS TOBACCO COMPANY515election has been held and the Intervenor, the contracting union, hasreceived a majority of the votes cast therein, and in view of our dis-position hereinafter of the Petitioner's objections to the conduct ofthe, election, we believe that it is unnecessary to proceed to a deter-mination of this issue.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Petitioner urges that all production and maintenance employeesat the Employer's Lexington, Kentucky, operations should be includedin the appropriate unit and that office, clerical, and supervisory em-ployees should be excluded.The Employer contends generally thatthe unit should be the same as described in its contract with the Inter-venor?Specifically, the Employer and Intervenor would excludewatchmen, chauffeurs, truck drivers, and coopers; the Petitioner wouldinclude them.The agreement entered into by the Employer and the Intervenoron October 24, 1946, was the first contract covering the employees atthe Employer's Lexington operations, and had been in existence only3 months and 1 week on the date of the election, January 31,,194i.In view of this short contractual period we are of the opinion thatthere has been no conclusive history of collective bargaining and, there-fore, we do not accord it controlling weight in the determination ofthe appropriate unit in this case.,'Watchmen:The Employer at its Lexington operations employs 18watchmen the year around. They are neither armed nor uniformed.The watchmen punch clocks oil a regular route, and their duties areprincipally to protect the Employer's property against fire. Inasmuchas their duties are not of a monitorial nature, we shall include watch-men in the unit.Truck drivel's and chauffeurs:There are five truck drivers and onechauffeur.The truck drivers haul tobacco from the warehouse to theEmployer's plant where it is redried, packed in hogsheads, and thenhauled by the drivers to storage.The chauffeur is engaged in driving2The agreement of October 24, 1946, between the Employer and the Intervenor describedthe unit as, "all emplo3ees working with or handling leaf tobacco and other employeesclassed as tobacco workers by the Company, excluding all clerical and supervisoryemployees,watchmen, coopers, chauffeurs, and other employees agreed upon by theCompany and the Union at the Company's plant in Lexington, Kentucky "3 SeeMatter of C. G. Cross and StellaCross,Co-partners,67 N L. R. B. 1005;Matterof George IV. Prescott Publssliang Company, Inc. (Qutincy Patrtiot-Ledger),64 N. L. R. B.1390:Matter of Auto Interurban Company, 73 NL It. B. 214. 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDduties which are not a part of the production process.We are of theopinion that the interests and duties of these employees differ sub-stantially from those of the other employees; we shall exclude themfrom the unit.,Coopers:The coopers are highly skilled craftsmen who constructhogsheads or casks for the packing of tobacco.As craftsmen, theBoard has held that coopers may constitute a separate appropriateunit for bargaining purposes or may be included in a broader unit ofproduction and maintenance employees.'However, no union is hereseeking to represent them in a separate craft unit, and therefore weshall include them in the plant-wide unit requested herein 6We find that all production and maintenance employees includingwatchmen and coopers but excluding chauffeurs, truck drivers, officeand clerical employees, and all or any other supervisory employeeswith authority to hire, promote, discharge, discipline, or otherwiseeffect changes in the status of employees, or effectively recommendsuch action, constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESThe Petitioner objects to the conduct of the election on t'he' groundthat the Employer did not operate its night shift on the day of theelection, in consequence of which many of the night shift employees,among whom the Petitioner allegedly maintains its principal inem-bership, were precluded from voting because they lived some distancefrom Lexington. The record does not show, however, that a substan-tial number of night shift employees lived outside Lexington, orthat the closing of the night shift prevented such employees fromparticipating in the election.Moreover, the evidence reveals thatthe night shift was closed at the request of many of the employeeson that shift, and that a majority of them voted in the election."We are of the opinion, therefore, that the Petitioner was not preju-diced by the closing of the night shift on the day of the election, andaccordingly find that its objection is without merit.The results of the election held prior to the hearing show that theIntervenor has secured a majority of the valid votes cast and that4 SeeMatter of Deeco Company,71 NL R B.692, andMatter of American LaundryMachinery Company,66N. L R B. 1292SeeMatterof Swift and Company,59 N L R B 1417."The Employerstated at the hearing that it intends using patentedhogsheads and,consequently, in the future will not employ coopers."Approximately55 percent of the night-shift and 70 percentof the day-shiftemployeescast ballots,a total of approximately 63 percent of the eligible voters on both shifts LIGGETT & MYERS TOBACCO COMPANY517neither the number of challenged ballots nor the disposition hereinof the disputed employee categories is sufficient to affect the resultof the election.Under these circumstances, we shall not direct thatthe challenged ballots be opened and counted, but instead we shallcertify the Intervenor as the collective bargaining representative ofthe employees in the unit found appropriate.CERTIFICATION OF REPRESENTATIVESIT is HEREBY CERTIFIED that the Tobacco Workers InternationalUnion, AFL, has been designated and selected by a majority of allproduction and maintenance employees of Liggett & Myers TobaccoCompany at its Lexington, Kentucky, operations, including watchmenand coopers but excluding chauffeurs, truck drivers, office and clericalemployees, and all or any other supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, as theirrepresentative for the purposes of collective bargaining, and thatpursuant to Section 9 (a) of the Act, the said organization is the ex-clusive representative of all such employees for the purpose of collec-tive bargaining with respect to rates of pay, wages, hours of employ,ment, and other conditions of employment.